Citation Nr: 0827712	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Type II Diabetes 
Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran served on active duty (AD) from August 1979 to 
August 1982.  He reportedly had additional, more recent 
service in the Arkansas National Guard, including on active 
duty for training (ACDUTRA), from May 1999 to November 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 2008, in support of his claim, the veteran testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


REMAND

The Board has preliminarily reviewed the record and notes the 
veteran's assertions and testimony during his recent 
videoconference hearing that he has Type II Diabetes Mellitus 
which he says began during his training in the Arkansas 
National Guard in June or July 1999 or thereabouts.  In his 
initial May 2005 claim application (VA Form 21-526), he 
reported that he had served in the Arkansas Army National 
Guard from May 27, 1999 to November 15, 2001.  But the actual 
dates of that service, including whether he was on ACDUTRA as 
contended during the relevant time at issue - in June or 
July 1999 or thereabouts, have not been verified and must be 
before deciding his appeal.

There is no medical evidence currently on file showing a 
diagnosis of or treatment for diabetes mellitus in 1999 while 
the veteran was in the Arkansas Army National Guard.  
However, Arkansas National Guard medical records dated in 
June 2000 and May 2001 show he received medical check-ups for 
diabetes and elevated glucose levels.

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred in or aggravated in the line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from 
injury - but not disease, incurred in or aggravated in the 
line of duty. 38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a), (d) (2006); Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA service-connection 
compensation presumptions do not apply with only ACDUTRA or 
INACDUTRA service.  Biggins, 1 Vet. App. at 477-78.  ACDUTRA 
is, generally, full-time duty in the Armed Forces performed 
by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2007).

To establish entitlement to service connection for the 
claimed disorder, there must be:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed 
in-service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record reflects the veteran's period of service in the 
Arkansas National Guard, as well as his treatment or medical 
check-ups for diabetes mellitus and elevated glucose levels.  
So the determinative issue is whether his diabetes mellitus 
was incurred in or aggravated during his active military 
service and, more specifically, while he was on ACDUTRA 
(rather than INACDUTRA) since he is claiming resultant 
disability due to disease, not injury.  Only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of an expert.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Also, according to McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), VA should obtain a medical examination and 
opinion when, as here, necessary to decide a claim.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the appropriate service 
department, including if necessary the 
Adjutant General of the Arkansas Army 
National Guard, and verify the veteran's 
specific ACDUTRA and INACDUTRA service 
dates from May 1999 through November 2001.  
Also obtain any additional medical records 
from this period of his service.

2.  Provide the veteran a VA compensation 
examination concerning his claim for 
service connection for Type II Diabetes 
Mellitus.  Have the designated examiner 
review the claims file, including a 
complete copy of this remand, for the 
pertinent medical and other history.  The 
examiner should conduct all necessary 
diagnostic testing and evaluation to 
determine whether it is at least as likely 
as not (50 percent or greater likelihood) 
the veteran has Type II Diabetes Mellitus 
that initially manifested during his 
military service, but in particular, 
during one of the occasions when he was on 
ACDUTRA from May 1999 though November 
2001.  If, instead, it is determined the 
veteran clearly and unmistakably had this 
condition before beginning that period of 
military service, indicate whether there 
also is clear and unmistakable evidence 
indicating the condition was not 
aggravated by his ACDUTRA service beyond 
the natural progression of the disease.



Inform the designated examiner that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

"Clear and unmistakable evidence", in 
comparison, means "with a much higher 
certainty than 'at least as likely as not' 
or 'more likely than not.'"

The examiner must discuss the rational of 
the opinion, whether favorable or 
unfavorable.

3.  Then readjudicate the claim for 
service connection for Type II Diabetes 
Mellitus in light of the additional 
evidence, including considering the 
veteran's period of active military 
service on ACDUTRA.  If his claim is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  
[Note:  during the recent videoconference 
hearing in May 2008, a private attorney 
(S.Z.) represented the veteran.  However, 
according to the most recently filed VA 
Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
representative, he is being represented by 
the Disabled American Veterans (DAV).  So 
if he has indeed changed representation, 
this needs to be clarified and documented 
in the record.]

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




